Citation Nr: 1336288	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-10 384	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1962 to August 1962 and from February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his April 2012 Substantive Appeal (VA Form 9), the Veteran requested a videoconference hearing before the Board at the RO.  Through his attorney, he later cancelled that request in a July 2012 statement.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are relevant to the issue on appeal.  The VA treatment notes were not considered by the RO; however, because the Veteran has requested to withdraw his appeal, the Board finds that it is unnecessary for the RO to readjudicate the claim based on the additional VA treatment notes.



FINDING OF FACT

On October 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's attorney submitted a statement in October 2013, which indicated that the appellant wanted to withdraw his pending appeal for an increased rating for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


